Title: To Alexander Hamilton from Timothy Taylor, 13 October 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury Octr. 13th 1799
          
          I was yesterday Hond. with the recipt of your letter of the 5th Inst. respecting the Winter Quarters for the 13th Regt. and will Immideatly attend to your directions—
          I beg leave to observe, (in explenation of my being at Danbury,) that I remained in Camp about four weeks after the troops had assembled; and from the fateague of organising and regulating the different departments of the Regiment, and from a violent cold which I took, I was out of health; and with the expectation that leaving Camp a few days  might restore it; I took the liberty to come to Danbury, intending to have returned Immediatly; but unfortunatly I have not been Able, instead of recovering my health, I have constantly had, and still have, a slow intermiting fever upon me—I should not have left the Regiment without your permission if I had expected or wished to have been absent from it any length of time, and under the circomstances mentioned I flatter my self it will not be considered as a violation of orders, or incompatable with my duty; notwithstanding the ill state of my health I propose to set of for Camp tomorrow for the purpose of making the Nessisary arrangments for the Regiment, going into winter Quarters; and shall avail my self of your indulgence in continuing to direct the recruiting service in this state for the present, and wish your permission that the Recruits might in future be directed to rendizvous at Danbury; which will be nearer the Regimental Quarters than at New haven and no danger of thier being enticed to desert for the purpos of going to sea—
          I have the Honor to be with the Most Profound respect your Obedient Servant
          
            Timo. Taylor
          
          Honble. A. Hamilton Esquire—
        